IN THE SUPREME COURT OF THE STATE OF DELAWARE

ALEX JOSEPH,                           §
                                       §     No. 136, 2018
      Defendant Below,                 §
      Appellant,                       §     Court Below—Superior Court
                                       §     of the State of Delaware
      v.                               §
                                       §     Cr. ID No. 1509003810 (K)
STATE OF DELAWARE,                     §
                                       §
      Plaintiff Below,                 §
      Appellee.                        §

                          Submitted: April 24, 2018
                           Decided: May 10, 2018
                                ORDER
      The Clerk issued a notice to show cause directing the appellant to show cause

why this appeal should not be dismissed for the appellant’s failure to file a motion

to proceed in forma pauperis or to pay the filing fee associated with the appeal. The

appellant did not respond to the notice to show cause within the required ten-day

period. Accordingly, dismissal of the appeal is deemed to be unopposed.

      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules 3(b)(2)

and 29(b), that the appeal is DISMISSED.

                                       BY THE COURT:


                                       /s/ James T. Vaughn, Jr.
                                       Justice